        Case 4:20-cv-05640-YGR Document 160 Filed 11/10/20 Page 1 of 1




                        UNIITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: 11/10/2020               Time: 4:13pm-4:30pm          Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 20-cv-05640-YGR      Case Name: Epic Games, Inc. v. Apple Inc.

Attorney for Plaintiff/Counter-Defendant Epic Games: John Karin
Attorney for Defendant/Counterclaimant Apple Inc.: Anna Casey

 Deputy Clerk: Frances Stone                       Court Reporter: Pam Hebel


                                     PROCEEDINGS

Plaintiff/Counter-Defendant Epic Games Inc.’s Motion for Judgment on the Pleadings [Dkt. No.
113] - HELD via Zoom Webinar and SUBMITTED
